 


113 HRES 437 EH: Electing certain Members to certain standing committees of the House of Representatives.
U.S. House of Representatives
2013-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
1st Session 
H. RES. 437 
In the House of Representatives, U. S.,

December 11, 2013
 
RESOLUTION 
Electing certain Members to certain standing committees of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives:

Committee on Agriculture:Mr. McAllister.

Committee on Appropriations:Mrs. Roby, Mr. Amodei, and Mr. Stewart. 

Committee on Natural Resources:Mr. McAllister.

 
 
Karen L. Haas,Clerk.
